Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 1 of 17




              EXHIBIT 1
                      Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 2 of 17
           oA                     Superior Court of the District of Columbia  Filed
            -~o~                                       CIVIL DIVISION                                           D.C. Superior Court
            8 ~                                      Civil Actions Branch                                       11/15/2018 11 :34AM
                                 500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001                    clerk of the court
                                      Telephone: (202) 879-1133 Website: www.dccourts.gov
   Mary Shimp
                                                              Plaintiff—
                                     vs.

                                                                                           Case Ntunber      2018 CA 007961 B
   Oracle America, Inc.
                                                             Defendant

                                                            SUMMONS
 To the above named Defendant:

         You are hereby summoned and required to serve an Answer to the attached Complaint, either
 personally or through an attorney, within twenty one (21) days after service of this summons upon you,
 exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
 or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
 Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
 attomey's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
 to the plaintiff at the address stated on this Summons.

       You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff.' If`you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.
                                                                                                   ,                    .
Debra Soltis, Kiyonaga & Soltis, PC                                                              9 • .....,
                                                                                     Ch~ k;`of~th~Ca'~'~
                                                                                                     ~~N
Name of Plaintiff's Attorney ,
910 17th St., NW Ste 800                                                By
Address
Washington, DC 20006

202-363-2776                                                   Date
Telephone                                                                         . z,- ~ .p
                                                                                                 ~  A

0X0i#.f11#TE9iX (202) 879-4828 Veuillez appeler au (202) 8794828 pourune traduction '-': D'c,c6 mpCb~i dich, hay g4i (202)879-4828
V12$0fl!}0W(202)879-4828J&Tj**044li& Yh"9cir dO-9° n-7'J'f'i• (202)879-4828 PXcwlr


  IMPORTANT: IF YOU':FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DO NOT FAIL TO ANSWER W1TH1N ThIE REOUIRED TIME.

   If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

                                               See reverse side for Spanish translation
                                                Vea al dorso la traducci6n al cspanol
                  Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 3 of 17


                                         TRIBUNAL StiPERIOIt DEL DISTRITO DE COLUtN[BIA
                                                           DIVISION CIVIL
                                                     Secci6n de Acciones Civiles
                                            500 Indiana Avenue, ,v.W:, Suite 5000, Washington, D.C. 20001
               ,tr,~• .._                              Telefono: (202) 879-1133 Sitio web: www.dccourts.Qov
                                                                                                        e
                  ..,,.
                     T~     uo.              .




          Mary Shimp
                                                                     Demandante
                                         contra
                                                                                                     NumerodeCaso:            2018 CA 007961B
        O~acle America, Inc.
                                                                      Demandado

                                                                      CIT ATORIO
       Al susodicho Demandado:
                Por la presente se le cita a comparecer v se le require entregar una Contestaci6n a la Demanda adjunta, sea en
       persona o por medio de un abogado, en el plazo de veinti6n (21) dias contados despues que usted haya recibido este
       citatorio, excluyendo el dia mismo de la entreea del citatorio. Si usted esta siendo demandado en calidad de oticial o
       agente del Gobiemo de los Estados [Jnidos de Norteamerica o del Gobiemo del Distrito de Columbia, tiene usted
       sesenta (60) dias, contados despues que usted hava recibido este citatorio, para entregar su Contestaci6n. Tiene que
       enviarle por correo una copia de su Contestaci6n al abogado de la parte demandante. El nombre v direccion del
       abogado aparecen al final de este documento. Si el demandado no tiene abogado, tiene que enviarte al demandante una
       copia de la Contestacion por correo a la direccion que aparece en este Citatorio.

               A usted tambien se le require presentar la Contestaci6n original al Tribunal en la Oticina 5000, sito en 500
       Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de lunes a viemes o entre las 9:00 a.m. y las 12:00 del mediodia
       los sabados. Usted puede presentar la Contestaci6n original ante el Juez ya sea antes que usted le entregue al
       demandante una copia de la Contestaci6n o en el plazo de siete (7) dias de haberle hecho la entrega al demandante. Si
       usted incumple con presentar una Contestacion, podria dictarse un fallo en rebeldia contra usted para que se haga
       efectivo el desagravio que se busca en la demanda.
       Debra Soltis. Kiyonaga & Soltis, PC                                  SECRET.-tRIO DEL TRIBG7`iAL
      Nombre del abogado del Demandante
       910 17th Street, NW, Ste 800                                               Por:
      Direcci6n                                                                                                   Subsecretario
      Washington, DC 20006

       202 363--2776 -                                                             Fecha
      1'elefono
      StaA 9i*,i$#T0—it (202) 879-4828           Veuillez appeler au (202) 879-4828 pour une traduction      De c6 m6t bai dich, h3v eoi (202) 879-4828
                      t'#0Wj*'lQj9202) 879-4828                                Priu9Czr •T•Cl•v° A,r.t,sfi (202) 879-4828 ,e.e.co-h


           INIPORTANTE: SI USTED INCUMPLE CON .PtZESENTAR L`NA CONTESTAC[ON EN EL PLAZO ANTES
       tiIENCIONADO O, Sl LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
       D[CTARSE UN FALLO EN REBELD[A CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
       DESAGRAVIO QUE SE BUSQUE EN LA DEViANDA. S[ ESTO OCURRE, PODRIA RETENERSELE SUS h;GRESOS, 0
       PODRfA TOL[~RSELE SUS BIENES PERSONALES 0 BIENES RA[CES Y SER VENDIDOS PARP. PAGAR EL FALLO. S[
       USTED PRETENDE OPONERSE A ESTA ACC[ON, ,VO DEJE DE CONTESTJR LA DE,6L-I:VDj DENTRO DEL PL-1Z0
       EXIGlDO.

          Si desea conversar con un abogado y le parece que no puede pagarle a uno, llame pronto a una de nuestras oficinas del Legal Aid
       Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oticina 5000 del 500
       Indiana Avenue, N.W., para informarse sobre otros lugares donde puede pedirayuda al respecto.

                                                            Vea al dorso el original en ingles
                                                           See reverse side [or English original
CV-31 10 [Rev. lune 20171                                                                                                      Super. Ct. Civ. R. 4
                     Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 4 of 17
                           SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                                 CIVIL DIVISION
    a                                          Civil Actions Branch
     ~"~•~ o c,~~s          500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                               Telephone: (202) 879-1133 - Website: www.dccourts.gov

MARY SHIMP
   Vs.                                                                C.A. No.         2018 CA 007961 B
ORACLE AMERICA, INC.
                                  INITIAL ORDER AND ADDENDUM
    Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
("Super. Ct. Civ. R.") 40-I, it is hereby ORDERED as follows:

      (1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge's name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

    (2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

     (3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

     (4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

      (5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.
No other continuance of the conference will be granted except upon motion for good cause shown.

     (6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge's Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court's website http://www.dccourts.gov/.

                                                               Chief Judge Robert E. Morin
Case Assigned to: Judge HIRAM E PUIG-LUGO
Date: November 13, 2018
Initial Conference: 9:30 am, Friday, February 01, 2019
Location: Courtroom 317
           500 Indiana Avenue N. W.
           WASHINGTON, DC 20001
                                                                                                    CA10-60
.   . ..   .   .   - - -- -- . .   ....-•- rr.~                                                                 .

                            Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 5 of 17

                                   ADDENDUM TO INITIA.L ORDER AFFECTING
                                     ALL MEDICAL MALPRACTICE CASES

                   In accordance with the Medical 1Vlalpractice Proceedings Act of 2006; D.C. Code § 16-2801,
           et seq: (2007 Winter Supp:), "[a]fter an action is filed in the court against a healthcare provider
           allegiiig medical rnalpractice, the court- shall require. the parties to enter into mediation, without
           diseovery or, if all parties agree[,] with only liiiiited discovery that will not interfere with the
           completion of inediation within 30 days of the liiitial Scheduling eu1d Settlement Conference
           ("ISS-C"), prior to any fiuther litigation in a❑ effort to reacli a settlement agreement. The early
           mediation schedule shall bc included in the Scheduling Order following the ISSC. Unless all.
           parti'es agree., the stay of discovery shall not be more than 30 days after the ISSC."
           D.C. Code § 16-2821.

                   To ensure compliance with this legislation, on or before tlie date of the ISSC, the Cot►rt will
           notify all attorneys and pro se parties of the date and time of the early mediation session and the
           name. of the assigricd mediator. Inforniation about the early mediation date also is available over
           the internet at. https://wvvw:dceourts:gov/pa/. To facilitate this process, 'all counsel and pro se
           parties in every medical malpractice case arc required to confer, jointly complete and sign an
           EARhY MEDIATION FORM, wliich must be filed no later than ten (10) calendar days prior to the
           ISSC. D.C. Code § 16-2825 Two seharate Early Mediation Forms are available. 13oth forms may be
           obtained at , vww.dccoLirts.gov/iliediiialmediatioti. One forni.is to.be used for early mediation witlh a
           rned'iator from the inulti=door medical malpractice mediator roster;, the second foi•in is to be usect for
           early mediation witli a private mediator. Botli fornis also are available in the 'Multi-Door Dispute
           Resolution Office, Suite 2900, 410 C Street, N.W. Plaintif's counsel is responsible for eFiling the
           form and is required to e-mail a courtesy copy to earlyrnednial@dcsc.gov. 1'ro se Plaintiffs who
           elec"t not to erile nlay f le by liand in the. Mu1ti-Door Dispute Resolution Off ce,.

                 A roster of inedical malpractice mediators available tlu•ough the Court's Multi-Door Dispute
           Resolution Division, with biograpliical inforniation about eacll mediator, can be found at
           www.decourts.gov/medmalmediatioi-dmediatorprotles. All individuals on the roster are judges or
           lawyers with at least 10 years of sigziificant experience in meclical malpractice litigation.
           D.C. Code § 16-2823(a). If the pai:ties cannot agree on a mediato.r, the Court will appoint one.
           D.C. Code § 16-2823(b).

                   The following persons are requii•ed by statute to attend personally the Early Mediation
           Conference: (1) all parties; (2) for parties, that are not individual§, a representative with settlement
           autliority; (3) in cases involving an insurance comliany, a representative of the company with
           settlement authority; and (4) attorneys representing each party witli priinary responsibility for the
           case. D.C. Code § 16-2824.

                   No later than ten (10) days after the early rriediation session has terminated, Plaintiff must
           eFile witli the Court a report prepared by the mediator, includ•uig a private mediator, regarding:
           (1) attendance; (2) wlietlier a settlement was reached; or, (3) if a settlenient was not reached, any
           agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
           another niediatioii session, or otlierwise reduce the cost and time of tl-ial preparation.
           D.C. Code§ 16-2826. Any Plaintiff who is pr•o se inay eleet to file the report.by hand with the Civil
           Actions Branch. The forms to be used for. early niediation reports are available at
           www.dccourts.gov/medmalmediation.

                                                                          Chief Judge Robert E. Moiin.


                                                                                                            CAIO-60
            Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 6 of 17
                                                                                  Filed
                                                                                  D.C. Superior Court
                                                                                   10/09/2018 14:42PM
                                                                                   Clerk of the Court

               SUPERIOR COURT OF TIiE DISTRICT OF COLUMBIA
                              C1VIL DIVISION


Mary Shimp                                      )
3005 Military Rd, NW.                           )
Washington, D.C., 20015                         )
                                                )
                      Plaintiff,                )

       V.
                                                )
                                                ) Case No.:
                                                              XX-XXXXXXX
                                                )
Oracle America, Inc.                            )
500 Oracle Parkway                              )
Redwood City, California 94065                  )
                                                )
                      Defendant.                )
                                                )
                                                )


                     COMPLAINT AND DEMAND FOR dURY TRIAL

       Plaintiff Mary Shimp, through her undersigned counsel, hereby files this Complaint and

Demand for a Jury Trial and states:

                                   PRELIMINARY STATEMENT

   1. This is an action for employment discrimination based on gender in violation of Title VIl

of the Civil Rights Act of 1964.

                                      PARTIES

   2. Plaintiff Ms. Shimp is an adult resident of the United States and a current resident of

Washington, D.C.

   3. Defendant Oracle America, Inc. ("Oracle") is a corporation organized under the laws of

the State of Delaware with its principal place of business at 500 Oracle Parkway, Redwood City,

California 94065 and local offices throughout the country.
                                                                                                  _ .......

          Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 7 of 17




                                            JURISDIC.TION                                                     '

   4. This Court lias jur•isdiction over this action pursuant to D.C. Code §. 1 L-92 t.

   5. Venue is~ proper in tliis fonun as the liarms arising froni ttie acts described herein accrued

in Washington, D.C., _as Oracle regularly eonducts business in the Distirictt of Columbia and at all

relevant times up througli her termination on November 13, 2017, Ms. Shiinp performed the

duties of her position with Oracl.e fi•om witliin. the District of Columbia.

                    EXLIAUSTION OF ADMIIVISTRATIVE REM..EDIES

   6. This Complaint is timely, anci Ms. Shinip has exhausted all administrative remedies. On

October 10, 2017, Ms. Sliimp was given notice of her termination fi•om Oracle, which took effect

on Noveniber 13, 2017. On April 5, 2018, she tiniely filed a complaint with the Eclual

Employment Opporhinity Commission ("EEOC") alld on September 5, 2018, the EEOC issued

Ms. Shimp a Right to Sue letter.

                                   FACTUAL ALLEGATIONS

   7. In 1987,- Ms. Shimp received a Bachelor of Scicnce degree in Statistics from Carnegie

Mellon University. Upon her graduation, Ms. Shimp joined Oracle in 1988 and was given the

opportunity to work in a variety of roles, including customer support, IT analyst, pre-sales

co,isultant, and alliances technical account manager. During this period she consistently

received steady raises and positive recognition foc her work. Indeed, slie was selected as tlie

Oracle Alliances Rookie of the Year in 1988 and inade the Presideiit's Club (the sales

organization's perforinance recognition .prograin) for thrce separate years.

   S. Ms. Shimp lefi Oracle in 1999 to work at a start-up and subsequently left that position to

work at Saba Software. ln 2003 she enrolled in the University of Maiyland part-time 1VIBA

program, where she received a Masters of Business Administration with a concentration in




                                                           0~
          Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 8 of 17




Finance. While attending the University of Maryland, she worked for Tower Software, which

was later acquired by Hewlett-Packard. After graduating in 2005, she joined the investment

banking arm ot FTI Consulting and later worked for the District of Columbia's Office of the

Chief Technology Officer.

   9. In January 2012, Ms. Shimp returned to work at Oracle in their Construction and

Engineering Global Business Unit and later transfen ed to Global Business Units ("GBU")

Operations.

   10.On or about November 1, 2015, Ms. Shimp took on her most recent position at Oracle as

a Senior Sales Performance Management Program Manager in GBU Operations. She performed

exceedingly well as a Senior Sales Performance Management Program Manager and consistently

received positive reviews. She had every reason to expect that Oracle would remain her

professional home for years to come.

   11. This all changed in the summer of 2017, when Charles McDonald, a male with

significantly less academic and professional accomplishments and achievements, was hired as a

Business Analyst in the GBU. This role was substantially similar to Ms. Shimp's. In fact, at or

around the time of Mr. McDonald's on-boarding, Ms. Shimp was explicitly told by her direct

supervisor, VP Mari Sikkink, that Mr. McDonald's role within the Company was redundant to

Ms. Shimp's role. ln fact, Ms. Sikkink communicated to Ms. Shimp that Mr. McDonald had

been hired, in essence, to perform the very duties Ms. Shimp was already performing.

   12.Notably, despite the similarity of the positions, Ms. Shimp was never informed that the

position for which Mr. McDonald was hired was available and was not otherwise offered any

opportuniry to compete for it.




                                                      3
         Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 9 of 17




   13.Almost immediately upon Mr. McDonald's hire, Ms. Shimp found herself having to

affinnatively fight for projects and defend her continuing relevance to Oracle. For example, in

early August 2017, on or around the time of Mr. McDonald's hire, Ms. Sikkink conveyed

repeatedly to Ms. Shimp that both Mr. McDonald and Ms. Shimp were tasked with data driven

performance management projects; that their positions were redundant; and that this situation

was a"problem." During this time, Ms. Sikkink explained repeatedly that this was a difficult

situation for her to be in as a supervisor. Ms. Sikkink further instructed Ms. Shimp to develop

project initiatives for her upcoming role in 2018 and then ordered Ms. Shimp to divide those

initiatives with Mr. McDonald. Indeed, the email correspondence between Ms. Sikkink and Ms.

Shimp from this time period further and explicitly reflects that Ms. Shimp was in ongoing

dialogue with Ms. Sikkink about how best to "split" her initiatives with Mr. McDonald.

   14.During this same period of July/August 2017, Ms. Shimp developed and pitched a

particular project called the Territory Project to Ms. Sikkink and Ms. Sikkink's boss, SVP Alec

Glorieux. After her presentation, Ms. Sikkink informed Ms. Shimp that Mr. Glorieux had been

impressed by Ms. Shimp's presentation, but had, nonetheless, decided to give the project to Mr.

McDonald instead of her. Devastated, Ms. Shimp inyuired as to the basis for Mr. Glorieux's

decision. When Ms. Shimp asked Ms. Sikkink about this decision, Ms. Sikkink explained that

Mr. Glorieux had expressed purported doubts over whether Ms. Shimp possessed the necessary

"analytical skills" to do the Territory Project. Ms. Shimp expressed to Ms. Sikkink her deep

dismay in hearing Mr. Glorieux's disparaging, meritless gender-based stereotype of her

purported lack of analytical abilities. Moreover, implicit in Mr. Glorieux's sexist stereotype was

the meritless assumption that Mr. McDonald possessed superior analytical skills to Ms. Shimp.

Ms. Sikkink explained that she already had forwarded Ms. Shimp's resume to Mr. Glorieux in an




                                                       4
         Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 10 of 17




effort to demonstrate Ms. Shimp's vast analytical abilities and asked Ms. Shimp to provide some

of her work product so that Ms. Sikkink could forward it along to Mr. Glorieux as well. This

was not the only time Mr. Glorieux expressed gender-based stereotypes of Ms. Shimp's

workplace capabilities, as, on another occasion, despite Ms. Shimp's education,

accomplishments and the accolades she had received from supervisors for her analytical skills,

Mr. Glorieux expressed that he believed Ms. Shimp's real strength was her "people skills."

   15. The issue of how to divide data driven initiative duties between Ms. Shimp and Mr.

McDonald within the GBU Division continued to be addressed by Ms. Shimp's supervisors into

the early Fall of 2017.

   16.Soon thereafter, without any warning, on October 10, 2017, Ms. Shimp was told by Ms.

Sikkink that she was being terminated, effective November 13, 2017, and was further told by

Ms. Sikkink that the decision was unrelated to any performance issues or deficiencies. It was

clear to Ms Shimp that her supervisors had determined that the way to solve the redundancy of

her and Mr. McDonald's positions was to let her go and retain him. As a result, Ms. Shimp was

abruptly fired and Mr. McDonald, a far less senior, less educated and less qualified male was

retained in his position, essentially replacing her. Moreover, even though Ms. Shimp was plainly

qualified to perform the duties of Mr. McDonald's position and had far greater experience and

far more seniority, she was never offered the option of staying on in his role at a reduced salary.

   17.As a proximate result of Defendants' actions or omissions as alleged herein, Ms. Shimp

has suffered, an~d continues to suffer, fnter alfa, (1) economic hann, including loss of back pay

and front pay and associated employment benefits; (2) damage to her professional and personal

reputation and ability to obtain commensurate gainful employment; and (3) severe emotional

distress, including depression, sleeplessness and persistent feelings of low self-worth.




                                                         E
         Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 11 of 17




                                            COUNTI

                                   Discrimination in Violation
        of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (gender)

    18. Ms. Shimp incorporates by reference each and every preceding paragraph, as though set

forth in full herein.

    19. Ms. Shimp is a member of a protected class based on her gender.

   20. Ms. Shimp was qualified to perfonn the duties of her position with Oracle and performed

such duties exceedingly well.

   21. Ms. Shimp suffered an adverse employment action, in that her employment was

terminated on November 13, 2017.

   22. Ms. Shimp was terminated because of her gender and/or her gender was a motivating

factor in Defendants' decisions to terminate her employment with Oracle.

   23. Ms. Shimp was essentially replaced by Mr. McDonald, a male employee who was

signif cantly less experienced, qualified and educated than Ms. Shimp. In addition, Mr. Glorieux

— Ms. Shimp's SVP and the ultimate decision maker — harbored and expressed a meritless and

disparaging gender-biased stereotype about Ms. Shimp's analytical abilities, which he relied on

in making workplace decisions regarding her capabilities, Mr. McDonald's capabilities and the

division of work —place initiatives between Ms Shimp and Mr. McDonald.

   24. The decision by Oracle to terminate Ms. Shimp's employment was not attributable to a

legitimate reason.

   25. Oracle's actions and omissions as set forth herein constituted willful misconduct, were in

bad faith, were wanton, were outrageous, were done without just cause or excuse, were done

with malice and/or were done with conscious indifference and/or reckless disregard of Ms.

Shimp's protected rights under Title VII.



                                                      6
           Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 12 of 17




   26. Ms. Shimp suffered actual injury as a result of Oracle's actions and omissions.

WHEREFORE, Ms. Shimp demands judgment against Oracle and damages in an amount to be

detennined, of not less than $1,000,000, reflecting, inter alfa, the following:

   1. An award of back pay and front pay and associated employment benefits;

   2. An award of compensatory damages in an amount to be detenmined at trial;

   3. An award of punitive damages in an amount to be determined at trial;

   4. An award of attorneys' fees, costs and pre- and post judgment interest; and

   5. Any other relief as this Court determines just and proper.

                                          JURY TRIAL DEMAND

          Ms. Shimp hereby demands a trial by jury as to all issues and claims so triable in this

matter.

                                                      Respectfully submitted,

                                                      KIYONAGA & SOLTIS, P.C.

                                                      /s/
                                                      Debra Soltis
                                                      D.C. Bar 435715
                                                      Paul Y. Kiyonaga
                                                      D.C. Bar 428624
                                                      Marcus T. Massey
                                                      D.C. Bar No. 1012426
                                                      910 17th St., N.W., Suite 800
                                                      Washington, D.C. 20006
                                                      Phone: (202) 363-2776




                                                         7
Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 13 of 17
Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 14 of 17
Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 15 of 17
Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 16 of 17
Case 1:18-cv-02872 Document 1-1 Filed 12/07/18 Page 17 of 17
